DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allegretti et al.

Regarding claim 1, Allegretti et al. teaches a support apparatus for unloading a modular proppant container having a gate assembly comprising: 
a frame assembly including a base frame section, a plurality of posts extending upwardly from the base frame section and an upper frame section fastened to the plurality of posts in spaced relationship to the base frame assembly, the upper frame section providing an elevated load surface configured to support the modular proppant container in a position above a ground level, wherein the base frame section includes a recessed region beneath the upper frame section providing a feed station, see figure 20; 
a chute assembly, 2500, supported by the frame assembly beneath the elevated load surface, the chute assembly having a funnel section formed by a wall tapering from an inlet at a top of the wall subjacent to the elevated load surface to an outlet below the inlet, a chute section extending downwardly from a first end at the outlet of the funnel section to a second end opposite the first end and terminating above the recessed region; and 
a gate actuator, 2700, including a coupling configured to engage with the gate assembly of a modular proppant container supported on the elevated load surface and a drive mechanism extending between the frame assembly and the coupling to selectively position the coupling for adjusting the gate assembly, see column 12, lines 5+3.

Regarding claim 9, Allegretti et al. teaches the frame assembly further comprises a sheet material supported on the base frame section for providing a floor surface, see figure 20.

Regarding claim 16, Allegretti et al. teaches the upper frame section having includes two longitudinal beams and two cross beams forming a rectangular container bay configured to support the modular proppant container in a position above a ground level, the support apparatus further comprising; 
an in-situ weigh station configured to measure the weight of the modular proppant container supported on an elevated surface in the rectangular container bay, the in-situ weigh station including:
a scale located at each corner of the rectangular container bay, each scale including a base plate rigidly attached to the upper frame section and a load cell positioned on top of the base plate; 
a weighing platform including an upper plate resting on top of the load cell at each corner of the rectangular container bay and a rectangular frame extending between the upper plate of adjacent load cells; and 
a load cell processor configured to receive an input data signal from each load cell representing the vertical load between the base plate and the upper plate, compute a total weight on the in-situ weigh station and send an output data signal representing the total weight, see column 19, lines 41+ and figure 32A and B. 

Regarding claim 17, Allegretti et al. teaches the rectangular frame of the weighing platform comprises a horizontal flange extending above the longitudinal beams and the cross beams and a vertical flange set inside the upper longitudinal beams and the cross beams, wherein the weighing platform floats on top of the four scales within the in-situ weigh station, see figure 32A-D.

Regarding claim 18, Allegretti et al. teaches the in-situ weigh station further comprises a plurality of retainers extending from the weighing platform and configured to engage the upper frame section for preventing the upper plate from lifting off of the load cell when the modular proppant container is removed from the support apparatus, see figures 33A-D.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegretti et al. in view of Zimmerman.

Regarding claim 2, Allegretti et al. teaches the chute assembly comprises an upper chute secured to the funnel section and a lower chute movable attached, see figure 33A.  Allegretti et al. does not teach the lower chute is slidable on the upper chute.  Zimmerman teaches a discharge chute for concrete that is a telescoping chute, see figure 6.  It would have been obvious to one of ordinary skill in the art to design the chute of Allegretti as a slidable chute, as taught by Zimmerman in order to achieve the predictable result of change the discharge location of the chute to accommodate different vessels. 

Regarding claim 3, Zimmerman teaches the chute section further comprises an actuator operably coupled to the lower chute for moving the lower chute relative to the upper chute, see figure 6.

Regarding claim 4, Allegretti et al. does not teach a rotatable upper chute.  Zimmerman teaches an upper chute that is rotatable the funnel section of the chute assembly, see figure 4 and 5.  It would have been obvious to one of ordinary skill in the art to modify the chute of Allegretti et al. to be rotatable, as taught by Zimmerman so that the chute could be rotated out of the way and stored when not in use, see figure 2.

Regarding claim 8, Allegretti et al. does not teach a feed assembly.  Zimmerman teaches a feed assembly, see figures 15 and 16.  It would have been obvious to combine the feed assembly of Zimmerman with the chute assembly of Allegretti et al. in order to achieve the predictable result of feeding the material into the tube to ensure the material is properly dispensed.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegretti et al. in view of Buschbom.

Regarding claim 5, Allegretti et al. does not teach the low friction coating.  Buschbom teaches a chute for grain material where the chute has a low friction coating, see column 2, lines 33+.  It would have been obvious to combine the coating taught by Buschbom with the chute of Allegretti et al. in order to prevent proppant material from sticking to the interior surfaces of the chute during discharge.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegretti et al. in view of Tanaka et al.

Regarding claim 6, Allegretti et al. does not teach a vibration mechanism.  Vibration mechanisms are well known in the art and used to moved material from one area to another.  Tanaka et al. teaches a vibration mechanism used in a crusher, see paragraph 0042.  It would have been obvious to combine the vibration mechanism of Tanaka et al. with the chute assembly of Allegretti et al. in order to help gently encourage proppant material down the funnel and into the chute. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegretti et al. in view of Hunter et al.

Regarding claim 7, Allegretti et al. does not teach the claimed aeration mechanism.  Hunter et al. teaches an aeration mechanism operably coupled to the chute assembly, wherein the aeration mechanism is configured to inject a fluid stream for transporting proppant discharged from the modular container in the fluid stream, see abstract.  It would have been obvious to combine the aeration mechanism of Hunter et al. with the support apparatus of Allegretti et al. in order to achieve the predictable result of improving the flow of the proppant out of the container and into the chute.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegretti et al. in view of Zettel et al.

Regarding claim 10, Allegretti et al. teaches a power supply system, as claimed, but does not teach a solar panel.  Zettel et al. teaches a portable solar panel for providing energy.  It would have been obvious to combine the solar panel of Zettel et al. with the support apparatus of Allegretti et al. so that the system of Allegretti et al. can be used on site, without being connected to a power source.

Regarding claim 11, Allegretti e tal. Teaches a subsystem for operating the support apparatus with a power mode, but does not teach the claimed Sleep Mode and On Mode.  Zettel et al. teaches a solar power system for portable power that cane swtich between a sleep and on mode, see paragraph 0058.  It would be obvious to combine the solar power system of Zettel et al. with the support apparatus of Allegretti et al. in order to efficiently power that portable apparatus and only power when needed. 

	Regarding claims 12 and 15, the combination of Allegretti et al. and Zettel et al. teach these claims, see above.

Regarding claim 13, Allegretti et al. teaches the on-board subsystem comprises a hydraulic subsystem having a hydraulic pump in fluid communication with a hydraulic fluid storage tank and a hydraulic system controller, wherein the hydraulic subsystem is hydraulically coupled to a hydraulic actuator for actuating a component on the support apparatus, see figure 34k.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegretti et al. in view of Zettel et al. and further in view of Hawkins et al.

Regarding claim 14, neither Allegretti et al. nor Zettel et al. teach the claimed camera.  Hawkins et al. teaches a camera, 120, used to monitor the support structure and apparatus.  It would have been obvious to one of ordinary skill in the art to combine the camera of Hawkins et al. with the support apparatus of Allegretti et al. in order to enable an operator to monitor conditions within the system. 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific structural features of claims 19 and 20 were not found to be taught by the prior art and were therefore found to be allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



22 August 2022